Title: To Benjamin Franklin from ——— Soller, 12 January 1779
From: Soller, ——
To: Franklin, Benjamin


Monsieur
Sarreloüis le. 12e. Janvier. 1779.
Quoique je n’aÿe pas L’honneur de vous étre Connû, je me flatte néantmoins que vous ne désaperouverés pas celui que j’ai de vous ecrire, c’est Monsieur, de L’objet des fers de mes forges de Dilling citués prés de Cette Ville, que des amis me Conseillent de vous entretenir en ce quil pouroit vous Interresser. J’en fait fabriquer de tous Calibres en sortes plat, quarrez, Rond et a huit pans, ce sont des fers fort. J’en vends Beaucoup en hollande, et depuis quelques mois on les enleve pour Paris, Roûen, et j’entrevois meme que l’on les envoie jusqua Brest et Rochefort, ce qui me fait naître le désir de vous faire Monsieur des offres de services, cest a cet effet que J’ai l’honneur de vous donner cy Joint un prix courant des fers de ma fabriquation pour être rendus a Charenton ou Elfort près de Paris, ou meme au Port D’Amsterdam, Rotterdam, ou Dordt. Sy leur objet peut meriter vos attentions, je vous Invitte Monsieur d’en ordonner quelques voitures seulement pour Essai, étant Bien Convaincû que leurs qualités Invitterons à en Commettre de fortes parties, et sy encore aprés les dits essais, je vois moyen de Baisser les prix de mes fers, ce me sera un vrai motif de satisfaction.
J’ai l’honneur d’etre avec les sentiments de la plus haute Consideration. Monsieur Votre tres humble et tres obeissant serviteur.
Soller
 
Notation: Soller, Sarreloüis 12. jr. 1779.
